Citation Nr: 1137228	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-36 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as a heart condition, to include as secondary to service-connected generalized anxiety disorder. 

2.  Entitlement to an evaluation in excess of 30 percent for generalized anxiety disorder with history of psychogenic skin reaction and angioneurotic edema. 

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1947 to August 1953. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an April 2003 rating decision by the Cleveland, Ohio, Regional Office (RO), and January 2004 and July 2004 rating decisions by the Montgomery, Alabama, RO of the United States Department of Veterans Affairs (VA).  The April 2003 decision granted an increased, 30 percent evaluation for generalized anxiety disorder.  The January 2004 decision denied service connection for a heart condition, to include as secondary to generalized anxiety disorder.  The July 2004 decision denied entitlement to TDIU. 

These claims were previously before the Board in May 2007.  At that time, the Board denied service connection for a heart disability, and remanded the claims for increased evaluation and for a TDIU. 

Regarding the claim of service connection for a heart disability, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2008 Order based on a Joint Motion for Remand, the Court vacated the Board's decision on that issue and remanded the claim to the Board for further development.  The Board, in turn, issued a January 2009 decision remanding the issue of entitlement to service connection for a heart condition to the RO for further development.  The Board recharacterized the issue to better reflect the actual diagnosis in this case.  

In October 2009, the Board remanded all issues in appellate status to the RO to obtain records from the Social Security Administration (SSA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension, claimed as a heart disability, to include as secondary to service-connected generalized anxiety disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's generalized anxiety disorder with history of psychogenic skin reaction and angioneurotic edema has not been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for generalized anxiety disorder with history of psychogenic skin reaction and angioneurotic edema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an April 2008 communication, and the claim was thereafter readjudicated in June 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Here, the Board notes that his SSA records are unavailable, as they have been destroyed.  He was advised of this and he requested that VA proceed with his appeal without his SSA records.  

In addition, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran is seeking an increased rating for his generalized anxiety disorder with history of psychogenic skin reaction and angioneurotic edema.  He filed his claim in September 2002.

His anxiety disorder is rated as 30 percent under Diagnostic Code 9400, 38 C.F.R. § 4.130 (2000).

Under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130, a 30 percent rating is warranted for psychiatric disability productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's psychiatric disorder.  

During a March 2003 VA examination, the Veteran complained of anxiety, irritability, nervousness, and impaired sleep.  He also reported bouts of hives that were usually triggered by closed places or warm weather.  He denied taking any medication.  He reported that he was currently living with his son in Alabama, where he spent most of his winter months.

Objectively, the Veteran was casually dressed and fairly groomed.  He appeared anxious, nervous, and shaky, exhibiting tremors and shakes of the upper extremity.  [The record indicates that his tremors were due to a physical condition.]  He was pleasant and cooperative but spoke in a nervous tone of voice.  He was logical, and there was no evidence of psychosis.  Mood was anxious and depressed but affect was constricted.  He denied any acute psychotic symptoms.  He denied delusions and paranoia.  Insight and judgment were fair, as were coping abilities.  The examiner provided diagnoses of chronic moderate generalized anxiety disorder and anxiety disorder, not otherwise specified, and assigned a GAF score of 58 to 60.  

VA medical records do not reflect much treatment for the Veteran's psychiatric disorder.  An August 2004 treatment note reflects that he became anxious when driving in traffic.  A December 2005 note reflects a negative PTSD screen.  There was no current treatment for depression.  He denied anhedonia, or feeling down, depressed, or hopeless during the previous month.  A July 2006 note continues to show that he was not being treated for depression and he denied having symptoms of depression during the previous month.  Lastly, a February 2007 note continues to show a negative PTSD screen.

During a May 2011 VA examination, the Veteran complained of occasional nightmares and jumpiness, but he denied panic attacks, isolation of affect, foreshortened future, or other significant symptoms of PTSD.  He stated that he had not received any psychiatric treatment since his last VA examination.  He indicated that he was primarily worried about his finances, which made him tense, irritable, and prone to losing his concentration.  He denied suicidal and homicidal ideations.  He denied taking any medication.  He noted waking up in the middle of the night but was able to go right back to sleep.  He reported watching television, enjoying the races, and attending church, where he has many friends.  He stated that he has a few friends outside of church and that he saw his son a couple of times per week.  He indicated that he retired in 2002 because of having difficulty with his grip.

Objectively, the Veteran was casually dressed and neatly groomed.  He was easily engaged and cooperative.  There were no overt delusions or hallucinations, paranoia, inappropriate behavior, memory loss or impairment, obsessive or ritualistic behavior that interferes with routine activities, impaired impulse control, or irrelevant, illogical, or obscure speech patterns.  The examiner provided a diagnosis of generalized anxiety disorder and assigned a GAF score of 58.  The examiner noted that there is occasional decrease in work efficiency or there are intermittent periods of inability to perform tasks but generally satisfactory functioning (routine behavior, self-care, and normal conversation).  The examiner commented that throughout the years, the Veteran's generalized anxiety disorder has manifested as symptoms of irritability, muscle, tension, sleep disturbance, and resulting interpersonal conflicts which may have resulted in difficulty in an occupational environment.

The above evidence shows that the Veteran's generalized anxiety disorder has been manifested by depressed mood, anxiety, and chronic sleep impairment - all criteria associated with the current 30 percent rating.  His disability has not been manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Thus, a higher 50 percent rating is not warranted.

The Board acknowledges the May 2011 examiner's comments that the Veteran's generalized anxiety disorder has been manifested throughout the years by interpersonal conflicts which may have resulted in difficulty in an occupational environment.  However, the Veteran has not been employed since retiring in 2002, prior to the appeal period.  Further, he reported having a few friends, including many in church, and keeping in touch with his son.  Indeed, he has been spending his winters at his son's house.  The above indicates that he has been able to maintain effective relationships during the appeal period.  

The Board also notes the GAF scores of record, which indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning.  However, the record fails to show that the Veteran's disability has been reflective of flat affect, circumstantial speech, occasional panic attacks, having few friends, or having conflicts with peers or co-workers - the symptoms representative of a GAF score between 51 and 60.  Moreover, the May 2011 examiner concluded that there was occasional decrease in work efficiency or intermittent periods of inability to perform tasks, but the Veteran was generally functioning satisfactorily - which reflects the criteria for a 30 percent rating.  Thus, the GAF scores do not warrant a higher rating here.

In sum, there is no support for a higher rating here.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above conclusion, the Board recognizes that the disability in question also encompasses psychogenic skin reaction and angioneurotic edema.  To the extent that such components of the disability might involve distinct symptomatology from that contemplated under Diagnostic Code 9400, separate ratings would normally be permitted.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, in this case the rating schedule indicates that when a single disability has been diagnosed both as a physical condition and as a mental disorder, it should be evaluated using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  Here, the psychiatric component of the disability is the most pronounced aspect.  Indeed, 
the medical evidence throughout the rating period on appeal fails to indicate skin manifestations attributable to the psychiatric disorder (as opposed to purely physical skin conditions such as actinic and seborrheic keratoses, documented in the record.)  Similarly, no angioneurotic edema has been shown in the record.  Thus, as less dominant aspects of the disability at issue, they are not to be separately rated.

Extra-Schedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected generalized anxiety disorder, specifically, occupational and social impairment with reduced reliability and productivity, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

An evaluation in excess of 30 percent for generalized anxiety disorder with history of psychogenic skin reaction and angioneurotic edema is denied.


REMAND

Regrettably, the Board finds that further development is needed on the remaining claims on appeal.

The Veteran underwent a VA examination addressing his hypertension in March 2009.  The examiner stated that the hypertension was not caused by or related to the service-connected anxiety disorder but rather is consistent with natural aging.  The Board observes that this opinion does not adequately address the issue of aggravation.  Thus, the RO should obtain an addendum that addresses the question of whether the Veteran's hypertension has been aggravated by his anxiety disorder.

As the service connection claim being remanded could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and thus a Board decision on the latter claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the examiner who provided the March 2009 examination report (or a suitable substitute if this individual is unavailable) for an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was aggravated (permanently worsened beyond its natural progression) by the service-connected generalized anxiety disorder.  If aggravation is found, the examiner should attempt to identify the baseline level of disability prior to such aggravation, as determined by earlier medical evidence of record and/or from the Veteran's own statements of symptomatology at present as compared to his symptoms earlier in time.

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


